Citation Nr: 0948579	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
condition.

3.  Entitlement to service connection for a rash on the body.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 RO decision, which denied 
a claim for service connection for PTSD; a June 2004 RO 
decision, which denied a claim for service connection for a 
rash on the body; and a January 2004 RO decision, which 
denied a claim for service connection for a bilateral foot 
condition.

The Board notes that, throughout the processing these claims, 
subsequent RO decisions were issued with respect to the 
Veteran's claims for service connection for a bilateral foot 
condition and a rash on the body, and the RO has, at times, 
characterized these claims for service connection as 
applications to reopen previously denied claims for service 
connection.  Regardless of the RO's characterization of these 
claims, the Board notes that, since the most recent denials 
of these claims, copies of the Veteran's service treatment 
records that were not previously available have been 
associated with the claims folder.  According to 38 C.F.R. 
§ 3.156(c), "where the new and material evidence consists of 
a supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction."  As such, the Board finds that these 
issues must be characterized as claims for entitlement to 
service connection, as opposed to applications to reopen 
previously denied claims for service connection.  

The Board notes that a statement of the case (SOC) was issued 
in March 2008 addressing the Veteran's claim for entitlement 
to service connection for dizziness (also noted as syncope).  
However, as a timely substantive VA Form 9 Appeal was never 
submitted with respect to this claim, it is not currently on 
appeal before the Board. 

In June 2009, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Waco, Texas RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for a 
bilateral foot condition and a rash on the body are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the 
Veteran's PTSD is causally or etiologically related to his 
reports of in-service stressor events.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for PTSD, the benefit sought on appeal has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The Veteran is seeking entitlement to service connection for 
PTSD.  As an initial matter, it is noted that there is no 
corroborative evidence that the Veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
Veteran's DD Form 214 reflects that he did not receive any 
medals which are indicative of combat service.  Consequently, 
the Board concludes that the preponderance of the evidence is 
against a finding that the Veteran engaged in combat with the 
enemy.  Therefore, in order for service connection for PTSD 
to be awarded, the Veteran's claimed stressors must be 
corroborated.

Specifically, the Veteran alleged in a March 2006 statement 
that, while serving as a medical assistant on active duty in 
Korea, he saw many dead bodies and wounded soldiers.  He saw 
a baby who had been scalded and by killed by his/her father.  
He witnessed a man overdose on drugs.  He saw a woman get hit 
by a train, and he helped treat another woman who had been 
raped.  At the June 2009 hearing, the Veteran also asserted 
that he had to help remove a Jeep that had been tipped over 
onto a man's legs. 

The Board acknowledges the Veteran's accounts of his in-
service stressors and notes that his DD Form 214 reflects 
that he served as a medical assistant during active duty.  
With regard to the Veteran's alleged stressor incidents, the 
Board notes that these incidents are not verified by the 
evidence of record.  Moreover, without names of the people 
involved in these incidents or approximate dates that they 
may have occurred, the Board finds the information provided 
for these alleged stressor incidents is not sufficient to 
verify the incidents.  

However, as noted above, according to 38 U.S.C.A. § 1154(a), 
when a Veteran is seeking service connection for any 
disability, "due consideration shall be given to the places, 
types, and circumstances of such [V]eteran's service as shown 
by such [V[eteran's service record, the official history of 
each organization in which such [V]eteran served, such 
[V]eteran's medical records, and all pertinent medical and 
lay evidence."  38 U.S.C.A. § 1154(a) (West 2002).

As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  In light of the fact that the Veteran's 
personnel records reflect that he served as a medical 
assistant during active duty, the Board finds the Veteran's 
aforementioned assertions regarding the incidents that he 
observed while working as a medical assistant during active 
duty to be credible.  His reported stressor incidents are 
consistent with the circumstances of his service.  
Additionally, his assertions that his duties resulted in 
stress are supported by his service treatment records.  
Specifically, it was noted in a June 1976 service treatment 
record that the Veteran was feeling stressed about driving an 
ambulance.  Moreover, the Veteran's wife submitted a 
statement in December 2005, in which she indicated that the 
Veteran has talked to her numerous times over the years about 
"all the horrible things he dealt with while he was a 
medical assistant in Korea".  Specifically, she indicated 
that he told her that he has nightmares about rape victims, a 
6-month-old baby that had been beaten to death and scalded 
with hot water by his father, and drug overdoses, among other 
things. 

With regard to a current diagnosis, the Board acknowledges 
that the Veteran has been noted in VA treatment records as 
having PTSD and a personality disorder.  See VA treatment 
records, October 2006, December 2006, and July 2007.  In a 
December 2005 VA treatment record, a treating psychologist 
noted the Veteran's assertions of witnessing a lot of trauma 
in his job as a medic while serving in Korea.  Specifically, 
the Veteran reported in this treatment record that he worked 
on cut-up people, picked up dead bodies, and saw a dead baby 
whose father had scalded it.  In a subsequent treatment 
record, this same psychologist diagnosed the Veteran with 
PTSD.  See VA treatment record, March 2006.  

Therefore, as the Veteran has a current diagnosis of PTSD, 
his personnel records support his assertions of serving as a 
medical assistant during active duty, his service treatment 
records reflect that he complained of stress related to 
driving an ambulance, his alleged stressor incidents are 
consistent with the circumstances of his active duty service, 
his wife submitted a statement verifying that he has related 
his stressor incidents to her for years, and a VA 
psychologist diagnosed the Veteran with PTSD subsequent to 
evaluating the Veteran and noting his reports of in-service 
stressors, the Board finds that the evidence of record is in 
at least equipoise as to whether or not the Veteran's PTSD is 
caused by his active duty service. 

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board will grant the Veteran's claim of service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
a bilateral foot condition and a rash on the body.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims.

With respect to the Veteran's claim for service connection 
for a skin rash, the Board notes that the Veteran reported in 
an April 2005 statement that he did not have a rash while he 
was in the military but developed the rash after he was 
discharged from the military.  More recently, however, at the 
June 2009 hearing, the Veteran indicated that he was treated 
for a rash during active duty and has had this rash since his 
active duty service. 

A review of the Veteran's available service treatment records 
reflects that the Veteran was treated for a papular eruption 
on his back in May 1976.  A separate May 1976 service 
treatment record also noted a rash on the Veteran's back and 
groin area.  In 1981 treatment records from Red River Army 
Depot, the Veteran was noted as complaining of a rash on his 
back and chest.  In more recent years, the Veteran has been 
diagnosed with and treated for eczematous dermatitis of the 
groin and gluteal folds.  See Christus St. Michael Family 
Clinic treatment record, October 1999.

The Board notes that a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability or recurrent symptoms, and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.

In this case, as the Veteran was treated in service for a 
skin rash, has a current diagnosis of a skin condition, and 
has asserted that he has had symptoms of this condition since 
his active duty service, the Board finds that the necessity 
for a VA examination is shown for the proper assessment of 
the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, 
this issue must be remanded in order to schedule the Veteran 
for a VA examination to determine whether he has a current 
skin condition of any kind, and, if so, whether this current 
skin condition was caused or aggravated by his active duty 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  

With respect to the Veteran's claim for service connection 
for a bilateral foot condition, the Veteran has asserted that 
he had a pre-existing bilateral foot condition that was 
aggravated by his active duty service.  

A review of the Veteran's available service treatment records 
reflects that the Veteran was noted as having pes planus on 
his July 1973 enlistment examination report.  He was further 
noted, however, as being qualified for enlistment.  

Throughout service, the Veteran sought treatment for foot 
pain and soreness on several occasions, to include in June 
1974 and July 1974.  In July 1974, the Veteran was placed on 
restricted duty due to his flat feet.  

With respect to a current bilateral foot disability, the 
Board notes that the Veteran recently submitted July 2007 
private treatment records from a G.G.P, D.PM., noting 
complaints of foot pain.  

In this case, as the Veteran had a bilateral foot condition 
noted upon entrance into service, he sought treatment during 
service for foot complaints, and he has recently been treated 
for foot complaints, the Board finds that the necessity for a 
VA examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, 
this issue must be remanded in order to schedule the Veteran 
for a VA examination to determine whether he has a current 
bilateral foot condition of any kind, and, if so, whether 
this current bilateral condition was caused or aggravated by 
his active duty service.  Colvin.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an 
appropriate VA examination for a skin 
condition.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  
After reviewing the file, the 
examiner should render an opinion as 
to whether the Veteran currently has 
a skin condition.  If so, an opinion 
should be provided as to whether it 
is at least as likely as not that the 
Veteran's current skin condition had 
its onset in service, or was 
otherwise incurred in or aggravated 
by a disease or injury in service.   
        
It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Schedule the Veteran for an 
appropriate VA examination for his 
claim for service connection for a 
bilateral foot condition.  The claims 
file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  After reviewing the 
file, the examiner should diagnose 
all current foot disabilities shown 
to exist.  An opinion should be 
provided as to the likelihood that 
the Veteran's current bilateral foot 
disability or disabilities were 
incurred in or aggravated by a 
disease or injury in service.  In 
rendering this opinion, the examiner 
should specifically consider the 
effect of the Veteran's active duty 
service on his pre-service bilateral 
foot condition and the possibility 
that the Veteran's active duty 
service aggravated his pre-service 
bilateral foot condition.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

3.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the June 
2008 supplemental statement of the 
case (SSOC).  In the event that the 
claims are not resolved to the 
satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claims should be returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


